Citation Nr: 1421123	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-05 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disorder (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from January 1952 to December 1953, including combat service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This claim was previously remanded by the Board in February 2013 and August 2013 for further evidentiary development.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder, to include as secondary to service-connected disabilities, was also remanded by the Board in August 2013.  However, service connection was subsequently granted by the Agency of Original Jurisdiction (AOJ) in January 2014.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This claim has been processed through the Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the electronic paperless system known as Virtual VA.  The Board has reviewed the documents from Virtual VA as well, but they are all duplicative of documents already associated with VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran has been diagnosed with a number of respiratory conditions, including COPD, emphysema, cor pulmonale and sleep apnea.  

2.  The Veteran's respiratory disorders did not manifest during, or as a result of, active military service, to include as due to cold exposure or reported asbestos exposure.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a respiratory disorder, claimed as COPD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in November 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment  records and personnel records.  Also, the Veteran received a VA medical examination in December 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been obtained and associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its August 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a VA examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a respiratory condition, claimed as COPD.  The Veteran has argued that this condition was either a result of cold exposure during service, or, was due to exposure to asbestos during service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current respiratory disorders did not manifest during, or as a result of, military service, to include as due to exposure to cold or asbestos.  

The Veteran's service treatment records and personnel records fail to reflect that he was treated for any respiratory symptomatology during active military service.  An evaluation of the lungs and chest performed as part of the Veteran's December 1953 separation examination was also deemed to be normal.  As such, there is no evidence of a chronic respiratory disorder or any respiratory symptomatology during active military service.  

Likewise, post-service treatment records fail to reflect that the Veteran suffers from a current lung disability that manifested during, or as a result of, active military service.  According to a July 1958 post-service examination report, an examination of the lungs and chest was again deemed to be normal.  The Veteran also denied having, or ever having had, shortness of breath, pain or pressure in the chest or a chronic cough in his report of medical history associated with this examination.  

The record does not reflect a diagnosis of, or treatment for, a lung disorder for decades after separation.  According to a December 1992 chest X-ray, there was no acute pulmonary disease with no infiltrates or effusions of the lungs.  According to a July 2000 VA treatment record, the Veteran was suffering from moderate obstructive lung disease.  Moderate COPD was also noted upon treatment in August 2001.  

In a June 2002 statement, the Veteran reported that he had been diagnosed with asbestosis by a Dr. Lucas.  A review of treatment notes prepared by Dr. Lucas does not reflect a diagnosis of asbestosis.  According to a September 2002 record, the Veteran had a 55 pack-year smoking history and an exacerbation of COPD.  It was noted that Dr. Lucas began treating the Veteran in April 2002.  A June 2002 computed tomography (CT) scan of the chest revealed clear lungs.  However, a September 2002 X-ray revealed a scar versus discoid atelectasis of both lower lobes with bilateral pleural thickening.  A December 2002 chest X-ray revealed probable bibasilar atelectasis.  

According to a private treatment note dated April 2003, the Veteran was suffering from severe COPD and emphysema.  He had a history of tobacco use.  The physician did not suggest any potential relationship to military service.  A January 2005 chest X-ray noted an opacity in the left base.  This was diagnosed as an infiltrate versus atelectasis.  Again, there was no suggestion that this finding was in any way related to military service.  

The record also contains a statement from the office of Dr. Lucas dated March 2005.  It was noted that the Veteran had severe COPD and emphysema with cor pulmonale.  He was noted to have a history of "very heavy tobacco use."  There was no mention of asbestos related lung disease and no suggestion that the Veteran's COPD was in any way related to his military service.  An April 2005 private treatment note reflects a 5 year history of severe COPD and emphysema.  A history of asbestos exposure was noted. 

A statement from Dr. Lucas dated February 2009 indicates that the Veteran had end stage COPD, emphysema, cor pulmonale and obstructive sleep apnea.  It was noted that the Veteran's treatment had been ineffective.  No opinion regarding etiology or military service was provided at this time.  Another letter prepared by Dr. Lucas in October 2009 notes a history of significant "asbestosis" exposure for greater than 40 years.  The Veteran reported that he was working with insulation and did not really wear any protective gear.  

In-patient hospital records from April 2012 note that the Veteran had shortness of breath and COPD.  However, none of these records suggest any relationship between this condition and military service, to include reported exposure to asbestos.  

Finally, the Veteran was afforded a VA respiratory examination in December 2013.  The examiner concluded that the Veteran suffered from COPD and sleep apnea - both of which were diagnosed in 2000.  The examiner noted that the Veteran reported a history of asbestos exposure, working as a plumber for 45 years until he retired in 1985 and smoking 2 to 3 cigarettes per day until 1985.  As noted in more recent treatment records outlined in the preceding paragraphs, however, the Veteran previously reported a history of heavy smoking for at least 55 years.  The examiner opined that it was less likely than not that the Veteran's COPD was caused by military service.  The examiner noted that a history of even minimal smoking could cause COPD and the Veteran's sleep apnea was due to obesity.  Also, the examiner explained that cold exposure does not cause COPD, sleep apnea or asbestos related pulmonary disease.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a respiratory disorder.  The Board concedes that the Veteran presently suffers from a number of respiratory disorders, including COPD, emphysema and sleep apnea.  However, he has not been diagnosed with asbestosis.  There is no competent evidence of record suggesting that any of the diagnosed conditions manifested during, or as a result of, active military service.  There were no respiratory symptoms during service, and the Veteran himself denied symptoms such as shortness of breath several years after separation from active duty.  Records do not reflect a diagnosis until 2000 - which is some 47 years after separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the absence of medical evidence of a chronic respiratory disorder for nearly half a century following separation from active duty tends to suggest that the current respiratory disorders did not manifest during military service.  

Furthermore, records prepared following the Veteran's diagnosis of COPD note a history of heavy smoking.  The December 2013 VA examiner explained that a history of smoking can cause COPD and the Veteran's sleep apnea was due to obesity.  While the Veteran has suggested that his COPD and other lung conditions could be due to cold exposure during military service, the examiner explained that there was no causal relationship between these disabilities and cold exposure.  The record contains no other competent evidence linking the Veteran's lung conditions to military service, to include as due to cold exposure or reported asbestos exposure.  

The Board recognizes that the Veteran believes his current lung disability manifested as a result of military service.  In several statements, the Veteran asserted that was exposed to asbestos in service when working with boilers.  Dr. Lucas also noted in October 2009 a 40 plus year of exposure to asbestos due to the Veteran's occupation.  Nonetheless, it is the Veteran's contention that his reported in-service asbestos exposure later resulted in a lung disability.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  In the present case, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion linking COPD to reported exposure decades earlier.  While the Veteran is competent to offer statements regarding where he worked and what he witnessed, the mere exposure to asbestos is not in and of itself a disability.  The record contains no competent evidence linking the Veteran's COPD or other respiratory disorder to military service or asbestos exposure.  As such, the Veteran's assertions are not competent evidence of causation.  

Finally, the Board has reviewed lay assertions submitted in support of the Veteran.  According to a statement from the Veteran's son, he was "positive" that all of the Veteran's ailments, including COPD, were related to military service.  While the Board has considered this assertion, it is of no probative value.  The record does not reflect that the Veteran's son has the requisite training or expertise to offer a competent medical opinion regarding etiology.  Furthermore, the Veteran's son provided absolutely no explanation or rationale for how he reached this conclusion.  As such, the assertion provided by the Veteran's son fails to demonstrate that COPD manifested during, or as a result of, active military service.  


ORDER

The claim of entitlement to service connection for a respiratory disorder, claimed as COPD, is denied.  



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


